705 N.W.2d 353 (2005)
474 Mich. 911-15
GRAND TRUNK WESTERN R.R., INC.
v.
AUTO WAREHOUSING CO.
No. 126609.
Supreme Court of Michigan.
November 3, 2005.
Application for leave to appeal.
SC: 126609, COA: 244246.
On October 18, 2005, the Court heard oral argument on the application for leave to appeal the June 10, 2004 judgment of the Court of Appeals. On order of the Court, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN and MARKMAN, JJ., would reverse in part the judgment of the Court of Appeals and remand this case to the Wayne Circuit Court for further proceedings consistent with *354 Court of Appeals Judge Wilder's dissent.